          Case 1:18-cv-05792-PAE Document 92 Filed 10/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN COUNCIL OF THE BLIND OF
 NEW YORK, INC., MICHAEL GOLFO, AND
 CHRISTINA CURRY, on behalf of themselves
 and all others similarly situated,                  No. 18-CV-5792 (PAE)

                                 Plaintiffs,         NOTICE OF MOTION FOR PARTIAL
                     -against-                       SUMMARY JUDGMENT

 THE CITY OF NEW YORK, NEW YORK
 CITY DEPARTMENT OF
 TRANSPORTATION, BILL DE BLASIO, in
 his official capacity as Mayor of the City of
 New York, and POLLY TROTTENBERG, in
 her official capacity as Commissioner of the
 New York City Department of Transportation,

                                 Defendants.



       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE THAT Plaintiffs will and hereby do move this Court for an

order granting partial summary judgment pursuant to Fed. R. Civ. P. 56, finding that Defendants

discriminate against individuals with visual disabilities by systemically failing to make New

York City street crossings accessible in non-visual formats, in violation of Title II of the

Americans with Disabilities Act, Section 504 of the Rehabilitation Act, and the New York City

Human Rights Law.

       As set forth more fully herein, Defendants deny blind and low vision pedestrians who

make up the Class meaningful access to New York City’s intersections and street crossings by

providing APS at less than 4% of intersections, and discriminate against them by making

alterations without adding APS. Additionally, Defendants violate New York City Human Rights

Law’s prohibitions on discrimination.
          Case 1:18-cv-05792-PAE Document 92 Filed 10/21/19 Page 2 of 2



       This motion is based upon this Notice; the accompanying Memorandum of Law; the Joint

Statement of Undisputed Facts, ECF No. 91; the declarations of Plaintiffs Michael Golfo,

Christina Curry, and Lori Scharff of American Council of the Blind of New York, Inc.; the

declaration of Torie Atkinson of Disability Rights Advocates; all supporting exhibits; all

pleadings and papers on file in this action; and any argument or evidence that may be presented

at the hearing in this matter, if a hearing is deemed necessary.

Dated: October 21, 2019
       New York, New York

                                              DISABILITY RIGHTS ADVOCATES



                                              Torie Atkinson
                                              Seth Packrone
                                              Michelle Caiola
                                              655 Third Avenue, 14th Floor
                                              New York, NY 10017
                                              Tel: (212) 644-8644
                                              tatkinson@dralegal.org
                                              spackrone@dralegal.org
                                              mcaiola@dralegal.org

                                              Attorneys for Plaintiffs American Council of
                                              the Blind of New York, Inc., Michael Golfo,
                                              and Christina Curry




                                                 2
